    Case 4:18-cv-00908-KPJ Document 38 Filed 06/05/19 Page 1 of 6 PageID #: 783




                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

TOYOTA JIDOSHA KABUSHIKI                               §
KAISHA, also doing business as TOYOTA                  §
MOTOR CORPORATION, and TOYOTA                          §
MOTOR SALES, U.S.A., INC.,                             §
                                                       §
         Plaintiffs,                                   §
                                                       §
v.                                                     §        Case No.: 4:18-cv-00908
                                                       §
PARTSITES, LLC and SCOTT                               §
ANDERSON,                                              §
                                                       §
         Defendants/Third-Party Plaintiffs             §
                                                       §
v.                                                     §
                                                       §
JOSEPH AIRPORT TOYOTA;                                 §
SUBRUBAN                                               §
TOYOTA,                                                §
                                                       §
         Third-Party Defendants.                       §


                                      THIRD PARTY COMPLAINT1

         Third-Party Plaintiff, Partsites, LLC (“Partsites”), through counsel and pursuant to the

Federal Rules of Civil Procedure, the Eastern District of Texas Local Rules, and this Court’s

May 22, 2019 Order (Doc. 33), hereby files this third-party complaint against Third-Party

Defendants Joseph Airport Toyota and Suburban Toyota (collectively, the “Dealers”), and states:

         1.       This is an action for indemnity based upon contract.

         2.       Third-Party Plaintiff, Partsites, is a Florida limited liability company with a

principal address at 175 SW 7th Street, #2105, Miami, Florida 33130.

1
  Partsites is filing this third-party complaint pursuant to an order of this Court. This third-party complaint does not
in any way constitute a waiver of Partsites’ jurisdictional arguments or any other arguments made in Defendants’
Motion to Dismiss, which arguments are maintained.


                                                                                                                 Page 1
MIADOCS 18258449 1
 Case 4:18-cv-00908-KPJ Document 38 Filed 06/05/19 Page 2 of 6 PageID #: 784




        3.      Third-Party Defendant Joseph Airport Toyota has a principal address at 1180 W

National Road, Vandalia, Ohio 45377.

        4.      Third-Party Defendant Suburban Toyota has a principal address at 35200 Grand

River Avenue, Farmington Hills, Michigan 48335.

        5.      This Court has subject matter jurisdiction over this third-party complaint pursuant

to 28 U.S.C. § 1367 as the claims raised in this third-party complaint are related to the claims in

the original action that enjoys original jurisdiction in this Court.         More specifically, the

indemnity asserted herein is triggered by the Complaint filed by Plaintiffs against Partsites.

        6.      This Court has personal jurisdiction over all third-party defendants as, upon

information and belief, all of the third-party defendants have entered into binding agreements

with Plaintiff Toyota Motor Sales, U.S.A., Inc., which is domiciled in this District. Moreover,

upon information and belief, the binding agreements between third-party defendants and Toyota

Motor Sales, U.S.A., Inc. call for at least partial performance in the Eastern District of Texas.

        7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 as the indemnity

claims asserted herein arise from a civil action brought in this District.

        8.      Partsites provides ecommerce original equipment (“OE”) parts and accessories

solutions for the automotive industry.       Authorized Toyota dealers/franchisees may utilized

Partsites’ products and/or services to offer for sale authorized, authentic Toyota parts to other

businesses.

        9.      Partsites does not market, advertise, promote, provide, sell, offer or intend to offer

any products and/or services under or through the domain names listed in paragraph 32 of the

Complaint (hereinafter the “Accused Domains”).




                                                                                                 Page 2
MIADOCS 18258449 1
 Case 4:18-cv-00908-KPJ Document 38 Filed 06/05/19 Page 3 of 6 PageID #: 785




          10.   Partsites does not market, advertise, promote, provide, sell, offer or intend to offer

any products and/or services utilizing any Toyota mark. Indeed Partsites, as an ecommerce

provider, does not market, advertise, promote, provide, sell, offer or intent to offer any

automotive parts or accessories at all. Partsites is a technology provider.

          11.   Rather, Partsites permits authorized Toyota dealers, including the Dealers, to

utilize Partsites’ platforms pursuant to various agreements between Partsites and the Dealers.

One of the platforms that may be offered to authorized Toyota dealers is the use of certain

domain names, including the Accused Domains, for the benefit of the authorized Toyota dealer.

          12.   Partsites does not derive any income or revenue from the sale of anything through

the Accused Domains. Instead, Partsites is paid a monthly fee for use of the platform and/or

domain name(s). This payment is made independent of the volume of sales achieved by the

authorized Toyota dealer.

          13.   A copy of the agreement entered into by and between Partsites and each of the

Dealers, individually, is annexed hereto as Exhibit A (the “Agreement”).

          14.   Joseph    Airport     Toyota   utilized   or    utilizes   Toyota-Parts-Dealer.com,

genuineoemtoyotaparts.com, onlinetoyotaparts.com, toyotapartsestore.com, 1sttoyotaparts.com,

and Toyota.partswebsite.com.

          15.   Suburban Toyota utilized ToyotaPartsWebsite.com and ToyotaParts4Cheap.com

as well as its official dealer website.

                                            COUNT I
                                 CONTRACTUAL INDEMNITY
                                  (As to Joseph Airport Toyota)

          16.   Partsites realleges and adopts paragraphs 1 through 15 above as if fully set forth

herein.



                                                                                                Page 3
MIADOCS 18258449 1
 Case 4:18-cv-00908-KPJ Document 38 Filed 06/05/19 Page 4 of 6 PageID #: 786




        17.     Pursuant to the Agreement, Joseph Airport Toyota owes an indemnity to Partsites

from all claims, liabilities, damages, and expenses (including reasonable attorneys’ fees and

expenses) arising out of or related to Joseph Airport Toyota’s use of Toyota-Parts-Dealer.com,

genuineoemtoyotaparts.com, onlinetoyotaparts.com, toyotapartsestore.com, 1sttoyotaparts.com,

and/or Toyota.partswebsite.com.

        18.     Toyota Jidosha Kabushiki Kaisha d/b/a Toyota Motor Corporation and Toyota

Motor Sales, U.S.A., Inc. have sued Partsites for damages relating to the use of Toyota-Parts-

Dealer.com,         genuineoemtoyotaparts.com,   onlinetoyotaparts.com,      toyotapartsestore.com,

1sttoyotaparts.com, and/or Toyota.partswebsite.com.

        19.     While Partsites believes that the civil action filed by Toyota Jidosha Kabushiki

Kaisha d/b/a Toyota Motor Corporation and Toyota Motor Sales, U.S.A., Inc. is meritless, to the

extent there is any merit to the civil action, Joseph Airport Toyota will owe an indemnity to

Partsites     for      any    and    all   damages    related    to       Toyota-Parts-Dealer.com,

genuineoemtoyotaparts.com, onlinetoyotaparts.com, toyotapartsestore.com, 1sttoyotaparts.com,

and/or Toyota.partswebsite.com.

        WHEREFORE, should this Court enter final judgment in favor of Toyota Jidosha

Kabushiki Kaisha d/b/a Toyota Motor Corporation and/or Toyota Motor Sales, U.S.A., Inc. and

against Partsites for monetary damages relating to the domains Toyota-Parts-Dealer.com,

genuineoemtoyotaparts.com, onlinetoyotaparts.com, toyotapartsestore.com, 1sttoyotaparts.com,

and Toyota.partswebsite.com and websites located thereat, Partsites requests this Court enter

final judgment in its favor and against Joseph Airport Toyota for those same damages, together

with interest and attorneys’ fees, and costs, and for such other and further relief as the Court

deems appropriate.



                                                                                             Page 4
MIADOCS 18258449 1
 Case 4:18-cv-00908-KPJ Document 38 Filed 06/05/19 Page 5 of 6 PageID #: 787




                                          COUNT I
                                CONTRACTUAL INDEMNITY
                                  (As to Suburban Toyota)

          20.   Partsites realleges and adopts paragraphs 1 through 15 above as if fully set forth

herein.

          21.   Pursuant to the Agreement, Suburban Toyota owes an indemnity to Partsites from

all claims, liabilities, damages, and expenses (including reasonable attorneys’ fees and expenses)

arising out of or related to Suburban Toyota’s use of ToyotaPartsWebsite.com and

ToyotaParts4Cheap.com.

          22.   Toyota Jidosha Kabushiki Kaisha d/b/a Toyota Motor Corporation and Toyota

Motor Sales, U.S.A., Inc. have sued Partsites for damages relating to the use of

ToyotaPartsWebsite.com and ToyotaParts4Cheap.com.

          23.   While Partsites believes that the civil action filed by Toyota Jidosha Kabushiki

Kaisha d/b/a Toyota Motor Corporation and Toyota Motor Sales, U.S.A., Inc. is meritless, to the

extent there is any merit to the civil action, Suburban Toyota will owe an indemnity to Partsites

for any and all damages related to ToyotaPartsWebsite.com and ToyotaParts4Cheap.com.

          WHEREFORE, should this Court enter final judgment in favor of Toyota Jidosha

Kabushiki Kaisha d/b/a Toyota Motor Corporation and/or Toyota Motor Sales, U.S.A., Inc. and

against Partsites for monetary damages relating to the domains ToyotaPartsWebsite.com and

ToyotaParts4Cheap.com and websites located thereat, Partsites requests this Court enter final

judgment in its favor and against Suburban Toyota for those same damages, together with

interest and attorneys’ fees, and costs, and for such other and further relief as the Court deems

appropriate




                                                                                            Page 5
MIADOCS 18258449 1
 Case 4:18-cv-00908-KPJ Document 38 Filed 06/05/19 Page 6 of 6 PageID #: 788




Dated: June 5, 2019                                  Respectfully submitted,

                                                     By:     /s/Daniel J. Barsky
                                                     Vincent J. Allen
                                                     State Bar No. 45,514
                                                     allen@cclaw.com
                                                     James A. Reed
                                                     State Bar No. 24102398
                                                     jareed@cclaw.com
                                                     Carstens & Cahoon, LLP
                                                     P.O. Box 802334
                                                     Dallas, TX 75380
                                                     972-367-2001 (Telephone)
                                                     972-367-2002 (Facsimile)

                                                     - and -

                                                     Daniel J. Barsky, Esq.
                                                     Florida Bar Number 0025713
                                                     Admitted Pro Hac Vice
                                                     dbarsky@shutts.com
                                                     Shutts & Bowen LLP
                                                     200 S. Biscayne Boulevard
                                                     Suite 4100
                                                     Miami, Florida 33131
                                                     561-650-8518 (Telephone)
                                                     561-822-5527 (Facsimile)
                                                     ATTORNEY FOR DEFENDANTS
                                                     PARTSITES, LLC and SCOTT
                                                     ANDERSON


                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that counsel for Plaintiffs was served with a copy of this

document via the Court’s CM/ECF system on June 5, 2019.

                                                /s/ Daniel J. Barsky
                                                  Daniel J. Barsky, Esq.




                                                                                             Page 6
MIADOCS 18258449 1
